879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony M. LAURENCO, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.Anthony M. LAURENCO, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
Nos. 88-2170, 89-1729.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 13, 1989.Decided:  July 14, 1989.

Anthony M. Laurenco, appellant pro se.
James Anthony Winn, James C. Newman (United States Department of Health and Human Services), for appellee.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Anthony M. Laurenco appeals from an order of the district court denying his motion for a stay of a judgment previously entered by the court and for a declaration that Sec. 224 of the Social Security Act, 42 U.S.C. Sec. 424a, is unconstitutional.  In No. 88-2170, Laurenco has filed a motion in this Court seeking the same relief sought in the district court and an order reopening appeals which have been decided adversely to him.  We affirm the district court's order and deny Laurenco's motion to reopen his appeals.


2
This litigation is an attempt by Laurenco to relitigate issues decided adversely to him by a judgment entered in his suit seeking certain social security benefits and by an order denying his motion for relief from the judgment, both of which were affirmed by this Court on appeal, with the Supreme Court of the United States denying petitions for certiorari.  See Laurenco v. Bowen, No. 87-2117 (4th Cir.  Jan. 27, 1988) (unpublished), cert. denied, 56 U.S.L.W. 3719 (U.S. Apr. 18, 1988) (No. 87-6666), and Laurenco v. Bowen, No. 88-2170 (4th Cir.  Jan. 11, 1989) (unpublished), cert. denied, 57 U.S.L.W. 3654 (U.S. Apr. 3, 1989) (No. 88-6710).  Laurenco is not entitled to relitigate the issues presented in those cases, and has not presented anything warranting relief from the judgments entered therein.  Accordingly, although we grant Laurenco's motion to correct his supplemental pleading, we affirm the order of the district court and deny Laurenco's motion to reopen his previous appeals.*   We dispense with oral argument because this appeal is frivolous.


3
AFFIRMED.



*
 Laurenco's motions challenging "the reentry of appearance by principle defendant," and for appointment of counsel, are also denied